DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This NON-FINAL action is issued in response to the Applicant’s submission filed on 20 February 2019.
Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2019 and 04/14/2020 are being considered by the examiner.
Drawings
The drawings filed 20 February 2019 are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: approval decision module, a machine learning module, a business objective determination module; and an adverse notice notification module in claim 1 and machine learning module in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the claimed invention must be disclosed in full, clear, concise, and exact terms Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). In computer-implemented inventions, an adequate disclosure must include algorithms employed by computers to perform the claimed steps (see MPEP §2161.01). Disclosure of function alone does not satisfy the written description requirement; it amounts to little more than a wish for possession (see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)). 
Independent claims1, 8, and 16 claim results without sufficiently specifying how those results are achieved. For example, claims 8 and 16 require that automated feature engineering be conducted to develop a set of variables that are unique, differentiated, and dense and “develop and test a plurality of machine learning models”. However, the specification does not sufficiently describe how the function is performed Claims 2-7, 9-15, and 17-20 are rejected by virtue of their dependency on one of claims 1, 8 or 16.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20,
Claim 1 requires automated feature engineering subsystem and claims 8 and 16 require that automated feature engineering be conducted to develop a set of variables that are unique, differentiated, and dense and “develop and test a plurality of machine learning models”..  The metes and bounds of the claim limitation cannot be Claims 2-7, 9-15, and 17-20 are rejected by virtue of their dependency on one of claims 1, 8 or 16. 
Regarding claims 6,
The term "expert" in claim 6 is a relative term which renders the claim indefinite.  The term "expert" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “expert system” is interpreted as “system”.
Regarding claims 8 and 16,
The term "dense" in claims 8 and16 is a relative term which renders the claim indefinite.  The term "dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “a set of variables that are [...] dense” is interpreted as “a set of variables”.
Regarding claims 12 and 20,
The term "first payment default recovered" in claim 12 and 20 is a vague and indefinite.  The term is not defined by the claim or the specification and one of ordinary 
In addition, claims 12 and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite because the list of “features” that the “business objective determination takes into account” does not include either of the conjunctions “and” or “or.”  Thus, it cannot be determined if all the listed features are required to practice the invention or only some. For purposes of examination the list of features are interpreted to be combined with “or” (i.e., insert “or” between “cost of maintaining a customer;” or “customer lifetime value;”)  However, for compact prosecution the examiner went ahead and mapped all the options.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a system (claims 1-7), method (claims 8-15) or non-transitory computer readable media (16-20), and thus fall into at least one of the statutory categories enumerated in 35 U.S.C. § 101. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving input from a loan applicant and collects external data (claim 1) and receiving a loan application, collecting external data, pre-processing data, developing a set of variables, performing a business 
The additional elements are a machine learning module, develop[ing[ and test[ing] a plurality of machine learning models; and creating an ensemble machine learning model from the plurality of machine learning model, and non-transitory computer readable media.
The additional limitations recite a generic computer, software, or machine-learning environment and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of computers and a machine-learning environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea). The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 20180322406 A1 to Merrill, D.C. et al) in view of Apps (US 20070094060 A1 to Apps, E. et al.).
Regarding claim(s) 1,
Merrill discloses:
A system comprising: a loan approval decision module (see, at least, Merrill:  [105]: [0105]:”decision information consuming systems include decision information consuming systems for at least one of: loan application underwriting decisions”;  [105]: In some embodiments, decision information consuming systems include decision information consuming systems for at least one of: loan application underwriting decisions,[...]. In some embodiments, at least one decision information consuming system (e.g., 130) is constructed to provide configuration information to the modeling system (e.g., 110) and the modeling system is constructed to generate decision information (e.g., a score) for the decision information consuming system based on the configuration information.; [0039]: As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set, and the score indicates likelihood of the loan applicant defaulting on a loan. In the first example, the 
that receives input from a loan applicant and collects external data comprising credit bureau data (see, at least, Merrill: [0039]: As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set, and the score indicates likelihood of the loan applicant defaulting on a loan. In the first example, the explanation generated by the explanation generator could indicate reasons for a loan application getting denied; [0091] In some embodiments, the data collector is constructed to receive user-provided information (e.g., loan application information) from one of a user device (e.g., 140) and an application server (e.g., 120) and access data from one or more data sources (e.g., 150) by using the user-provided information. In some embodiments, a data source includes a credit bureau system;  [0111]-[0112]: In some embodiments, input variables include variables that have values specifying at least one of the following types of data: Credit bureau data);
 bank transaction data (see, at least, Merrill: [0091]:. In some embodiments, a data source includes transactions data including purchases and payments provided by a financial services company such as a bank or credit card issuer; [0111:] In some embodiments, input variables include variables that have values specifying at least one of the following types of data:[...] Credit utilization history ;
 and social media data (see, at least, Merrill:  [88]:  the modeling system 110 is constructed to receive social media data, including, without limitation: a facebook profile, a twitter history, linkedin profile, a news feed, a publication history, and other social media sources;  [111]: "[...] input variables include variables that have values specifying at least one of the following types of data: ”Social media data” ([0118])."; "[0202]: In some embodiments, the first application system uses a first model to generate each generated result by using financial data of the first applicant and non-financial data of the first applicant. In some embodiments, the non-financial data of the first applicant includes at least one of: social media data, [...]."
 a machine learning module having: a pre-processing subsystem (see, at least, Merrill:  [0183]: “ In some embodiments, the score generation system is constructed to generate the score by using a machine-learning model that is constructed using the historical data. In some embodiments, the machine-learning model is trained using the historical data. In some embodiments, the machine-learning model is validated using the historical data."; [102]: “In some embodiments, the scorer 112a includes a pre-processing module for each scoring module. In some embodiments, each pre-processing module is constructed to process the input variable values into a format suitable for use by the corresponding scoring module. In some embodiments, each pre-processing ;
 an automated feature engineering subsystem (see, at least, Merrill:   [94]:  In some embodiments, a feature generator (e.g., 111b) is constructed to generate the input variables and corresponding values from the processed data provided by the data cleaner (e.g., 111a). ; [28]: "”In some embodiments, the transformation information includes instructions to apply transformations such as variable normalization, scaling, PCA/ICA, missing imputation, derivations of new features (feature engineering),[...], resulting in the replacement or deletion of an input value based on the original value and the value of each input variable, the original score and the distribution of data”.;  [89]:In some embodiments, the modeling system 110 includes a modeling engine (e.g, 112 of FIG. 2). In some embodiments, the modeling system 110 includes a data collector (e.g, 111 of FIG. 2). In some embodiments, the data collector 111 includes a data cleaner 111a. In some embodiments, the data collector 111 includes a feature generator 111b");
 and a feature statistical assessment subsystem (see, at least, Merrill:  [89]: " In some embodiments, the feature generator 111b performs feature transformations including, without limitation: substitution, imputation, anomaly/outlier detection, maximum entropy, colinearity clustering, normalization, convolution, projection, dimensionality reduction, scaling, mapping, production rules such as those that can be expressed in Backus-Naur form, algebraic transformations, statistical transformations, and transformations based on the transmission of the input data ;
[...]
and an adverse notice notification module (see, at least, Merrill: [0027] An explanation generator for a modeling system and related methods for generating explanation information for a modeling system are provided.;  [39]: In some embodiments the explanation includes statements that describe the reasons for a credit decision to a consumer who has applied for a credit card or personal loan. In some embodiments the explanation includes statements that describe reasons for a credit denial decision that a consumer might correct by taking specific and tangible actions. In other embodiments, the explanation is designed based on business policies, legal policies, and risk policies. ).
Merrill does not expressly disclose the following limitations, which Apps however, teaches:
a business objective determination module (see, at least, Apps: [0040] The method may be implemented as an add-on strategy tree module 17 [...], However, the strategy tree module 170 allows a user to formulate the necessary business rules and model cutoff points to take action; [0041]: The strategy tree module 170 helps users define and implement customer specific rules or strategies;  [...] Prior to executing the strategy tree building functionality of the module 170, data preparation, profiling, and predictive modeling can be completed by the data mining system. [...], the user typically completes the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, which discloses systems and methods of explaining results generated by machine learning models (Merrill  [2]) including results of loan applications (Merrill  [39]) with the technique of Apps, in order to “optimize” business “strategies” including “loan” “approvals”. (Apps [41]).
Regarding claim(s) 2,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1, as shown, herein.  
Merrill further discloses:
wherein the pre-processing subsystem pre-processes the external data by formatting (see, at least, Merrill:  [89]: In some embodiments, the feature generator 111b performs feature transformations including,[...] transformations based on the transmission of the input data to an external system via a computer network and the reception of the transformed data in a predetermined format.),
 cleaning (see, at least, Merrill:  [89]: In some embodiments, the data collector 111 includes a data cleaner 111a),
 and sampling the external data (see, at least, Merrill:  [39]: In some embodiments, the explanation indicates the value of variables retrieved from external data sources;  [73]: In some embodiments, the modeling system 110 is a .

Regarding claim(s) 3,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1, as shown, herein.  
Merrill further discloses:
wherein the automated feature engineering subsystem is used to transform the external data by scaling,  (see, at least, Merrill [39]: In some embodiments, the explanation indicates the value of variables retrieved from external data sources; [28]: . In some embodiments, the transformation information includes instructions to apply transformations such as variable normalization, scaling [...])
[...]
and aggregation (see, at least, Merrill:  [91]: . In some embodiments, a data source includes web browsing or ecommerce data gathered by a data aggregator)
Merrill does not expressly disclose the following limitations, which Apps however, teaches:
decomposition (see, at least, APPS:  [162]: : For strategy trees, the "Force Split" command (e.g., available through the tool bar of FIG. 3) allows the user to create child nodes using his/her own choices. [...]The user can enter an arbitrary break point that will split a row.; [0047]: Extract a study dataset and data ,
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, which discloses systems and methods of explaining results generated by machine learning models (Merrill [2]) including results of loan applications (Merrill  [39]) with the technique of Apps, in order to “optimize” business “strategies” including “loan” “approvals”. (Apps [41]).
Regarding claim(s) 4,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1, as shown, herein.  
Merrill does not expressly disclose the following limitations, which Apps however, teaches:
The system of claim 1 wherein the business objective determination module comprises a weight optimization company valuation maximization model (see, at least, APPS:  [70]: Segments can be created using any available data and splits can be computed to optimize on a number of different variables.;  [162]: “If the value is greater than the maximum or less than the minimum, a new row (with a weight of 0) will be created“; [0040] However, the strategy tree .
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, which discloses systems and methods of explaining results generated by machine learning models (Merrill [2]) including results of loan applications (Merrill  [39]) with the technique of Apps, in order to “optimize” business “strategies” including “loan” “approvals”. (Apps [41]).
Regarding claim(s) 5,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1, as shown, herein.
Merrill further discloses:
The system of claim 1 wherein the machine learning module further comprises a machine learning model development module (see, at least, Merrill: [0087] In some embodiments, the modeling system 110 is constructed to receive values of discrete variables. In some embodiments, the modeling system 110 is .
Regarding claim(s) 7,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1 and 5, as shown, herein.
Merrill further discloses:
wherein the machine learning model development module is used to develop an ensemble model (see, at least, Merrill:  [16]: FIG. 12 is a diagram depicting system architecture of an ensembled scorer system; [86]: In some embodiments, the modeling system 110 is a Ensemble modeling system which is built upon one or more of submodels of any type.;  [101]: . In other embodiments, the scoring system is constructed of multiple ensembles of models, a selector determines which model to use based on the input variables according to predetermined rules, and returns the score from the selected ensemble and its submodels.). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 20180322406 A1 to Merrill, D.C. et al) in view of Apps (US 20070094060 A1 to Apps, E. .
Regarding claim(s) 6,
The combination of Merrill and Apps teaches all of the limitations of claim(s) 1, as shown, herein.
Merrill further discloses:
wherein the automated feature engineering subsystem uses an expert system that automatically generates new features (see, at least, Merrill: (see, at least, Merrill:   [94]:  In some embodiments, a feature generator (e.g., 111b) is constructed to generate the input variables and corresponding values from the processed data provided by the data cleaner (e.g., 111a). ; [28]: "”In some embodiments, the transformation information includes instructions to apply transformations such as variable normalization, scaling, PCA/ICA, missing imputation, derivations of new features (feature engineering),
Merrill does not expressly disclose the following limitations, which Heaton however, teaches:
 and determines which algorithms require feature engineering (see, at least, HEATON: page 1, 2nd column, last paragraph: “Different machine learning model types have varying degrees of mathematical ability. If the model can learn to synthesize an engineered feature on its own, there was no reason to engineer the feature in the first place.”; If the machine-learning model can learn to reproduce that feature, with a low error, it means that that particular model could have learned that engineered feature without assistance.; page 4, 1st column: .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Merrill and Apps, which discloses systems and methods of explaining results generated by machine learning models (Merrill [2]) including results of loan applications (Merrill  [39]) with the technique of Heaton, in order to avoid the “time-consuming tasks” of providing features that are “not necessary” (Heaton abstract).
Claims 8-11, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 20180322406 A1 to Merrill, D.C. et al) in view of Apps (US 20070094060 A1 to Apps, E. et al.) in further view of Chen (US 20190073586 A1 to Chen; Xianjie et al.)
Regarding claim(s) 8 and 16 (the claims recite substantially the same limitations),
Merrill discloses:
A method comprising: receiving at a lender a loan application from a loan applicant (see, at least, Merrill: [0039]: As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set);
collecting external data related to the applicant (see, at least, Merrill: [0039]: As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set);
pre-processing the external data using a machine learning module to generate processed external data (see, at least, Merrill: [0039]: As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set, and the score indicates likelihood of the loan applicant defaulting on a loan; [0183]: “ In some embodiments, the score generation system is constructed to generate the score by using a machine-learning model that is constructed using the historical data. In some embodiments, the machine-learning model is trained using the historical data. In some embodiments, the machine-learning model is validated using the historical data."; [102]: “In some embodiments, the scorer 112a includes a pre-processing module for each scoring module. In some embodiments, each pre-processing module is constructed to process the input variable values into a format suitable for use by the corresponding scoring module. In some embodiments, each pre-processing module is constructed to determine whether to execute the corresponding sub-model based on the input variable values."));
[...]
and creating an ensemble machine learning model from the plurality of machine learning models (see, at least, Merrill:  [16]: FIG. 12 is a diagram depicting system architecture of an ensembled scorer system;  [86]: In some embodiments, the modeling system 110 is a Ensemble modeling system which is built upon one or more of submodels of any type.;  [101]: . In other embodiments, the scoring system is constructed of multiple ensembles of models, a selector determines which model to use based on the input variables according to predetermined rules, and returns the score from the selected ensemble and its submodels.);
and developing a set of categories mapped to adverse action notices (see, at least, Merrill: [0027] An explanation generator for a modeling system and related methods for generating explanation information for a modeling system are provided.;  [39]: In some embodiments the explanation includes statements that describe the reasons for a credit decision to a consumer who has applied for a credit card or personal loan. In some embodiments the explanation includes statements that describe reasons for a credit denial decision that a consumer might correct by taking specific and tangible actions. In other embodiments, the explanation is designed based on business policies, legal policies, and risk policies.;  [146]: In some embodiments, such analysis includes machine learning modeling. In some embodiments, categories are computed automatically based on analysis of statistical properties of the input variables and the machine learning model outputs, using at least one of supervised, unsupervised and semi-supervised methods.;  [89]:  In some embodiments, the feature generator performs feature transformations including, [...], mapping, [...]. ).

[...]
conducting an automated feature engineering to develop a set of variables that are unique (see, at least, Apps:  [158]: The first step also prompts for the strategy tree name. It defaults to "Strategy Tree &lt;N&gt;," where N is blank or a numeric suffix to guarantee uniqueness.),
differentiated  (see, at least, Apps:  [159]: The strategy tree object is a distinct object from a decision tree with its own set of menus and tabs. The strategy tree object has differentiated icons that combine the notion of tree, actions, and treatments that is differentiated from the decision tree icon in a data mining system.)
[...]
performing a business objective determination on the processed external data to generate an objective function  (see, at least, APPS: [0040] The method may be implemented as an add-on strategy tree module 17 [...], However, the strategy tree module 170 allows a user to formulate the necessary business rules and model cutoff points to take action; [0041]: The strategy tree module 170 helps users define and implement customer specific rules or strategies;  [...] Prior to executing the strategy tree building functionality of the module 170, data preparation, profiling, and predictive modeling can be completed by the data mining system. [...], the user typically completes the following steps: Define the business objectives ([0042]); [0043] Example: Should a loan be approved? More approvals means more revenue ;
using the objective function and the set of variables to develop and test a plurality of machine learning models (see, at least, Apps: .  [41]: In order for a user to develop, deploy, and test strategic options and treatments for segments of the market using strategy trees);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, which discloses systems and methods of explaining results generated by machine learning models (Merrill  [2]) including results of loan applications (Merrill  [39]) with the technique of Apps, in order to “optimize” business “strategies” including “loan” “approvals”. (Apps [41]).
Merrill does not expressly disclose the following limitations, which Chen however, teaches:
and dense (see, at least, Chen (US 20190073586 A1): [0070]: For example purposes, in particular embodiments, the present ML model architectures may be implemented within a sparse neural network (Sparse NN) environment to facilitate learning from multiple forms of features (e.g., dense feature vectors and sparse feature vectors) jointly in end-to-end (e.g., multilayer perception) neural nets. In embodiments, dense feature vectors may be use to represent dense (vector) inputs, and sparse feature vectors may be used to represent sparse (vector) inputs.; [0103] This mixed architecture can be applied to both dense and sparse features. That is, the inputs to the mixed architecture may be dense features, sparse features, or a combination of both. In practice, it has been found 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, Apps, and Chen, which discloses systems and methods of explaining results generated by machine learning models (Merrill  [2]) that predict outcomes, provides a method of achieving "more predictive power" (Merrill [3]) and provides a score indicating likelihood of a loan applicant's default (Merrill  [39]) with the technique of CHEN, in order to predict[...] an outcome based on a combination of dense and sparse (vector) inputs, where higher order relationships between the inputs may be taken into consideration as part of the prediction and utilize "mostly-populated" dense vectors (CHEN [28]).
Regarding claim(s) 9 and 17 (the claims recite substantially the same limitations),
Merrill, Apps, and Chen teach all the limitations of 8 and 16, respectively, as shown, herein. 
Merrill further discloses:
wherein the automated feature engineering subsystem is used to transform the external data by scaling,  (see, at least, Merrill [39]: In some embodiments, the explanation indicates the value of variables retrieved from )
[...]
and aggregation (see, at least, Merrill:  [91]: . In some embodiments, a data source includes web browsing or ecommerce data gathered by a data aggregator)
Merrill does not expressly disclose the following limitations, which Apps however, teaches:
decomposition (see, at least, APPS:  [162]: : For strategy trees, the "Force Split" command (e.g., available through the tool bar of FIG. 3) allows the user to create child nodes using his/her own choices. [...]The user can enter an arbitrary break point that will split a row.; [0047]: Extract a study dataset and data preparation [0048] Data may be pulled from various locations such as a data mart or directly from the source system. [0049] It is important to pull variables into the data mining system or develop data elements/scores that include things that a user may wish to use in their strategy tree segmentation or modeling prior to strategy tree development. These data elements can include things like demographic information, account information, previous transaction history, or predictive scores (e.g., risk scores, attrition scores, response scores, etc).),
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, Apps, and Chen, which discloses systems and methods of explaining results generated by machine learning models 
Regarding claim(s) 10, and 18,
Merrill, Apps, and Chen teach all the limitations of 8 and 16, respectively, as shown, herein. 
Merrill further discloses:
wherein the pre-processing subsystem pre-processes the external data by formatting (see, at least, Merrill:  [89]: In some embodiments, the feature generator 111b performs feature transformations including,[...] transformations based on the transmission of the input data to an external system via a computer network and the reception of the transformed data in a predetermined format.),
 cleaning (see, at least, Merrill:  [89]: In some embodiments, the data collector 111 includes a data cleaner 111a),
 and sampling the external data (see, at least, Merrill:  [39]: In some embodiments, the explanation indicates the value of variables retrieved from external data sources;  [73]: In some embodiments, the modeling system 110 is a modeling system that uses one of the following types of algorithms: population sampling).
Regarding claim(s) 11 and 19 (the claims have substantially the same limitations),
Merrill, Apps, and Chen teach all the limitations of 8 and 16, respectively, as shown, herein. 

wherein the business objective determination is based on maximizing the value of the lender (see, at least, APPS:  [70]: Segments can be created using any available data and splits can be computed to optimize on a number of different variables.;  [162]: “If the value is greater than the maximum or less than the minimum, a new row (with a weight of 0) will be created“; [0040] However, the strategy tree module 170 allows a user to formulate the necessary business rules and model cutoff points to take action; [0041]: The strategy tree module 170 helps users define and implement customer specific rules or strategies;  [...] Prior to executing the strategy tree building functionality of the module 170, data preparation, profiling, and predictive modeling can be completed by the data mining system. [...], the user typically completes the following steps: Define the business objectives ([0042]); [0043] Example: Should a loan be approved? More approvals means more revenue in interest but the user needs the correct thresholds for write offs. [0045]: Users typically need to optimize and verify strategies.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, Apps, and Chen, which discloses systems and methods of explaining results generated by machine learning models (Merrill [2]) including results of loan applications (Merrill  [39]) with the technique of Apps, in order to “optimize” business “strategies” including “loan” “approvals”. (Apps [41]).
Regarding claim(s) 13,
Merrill, Apps, and Chen teach all the limitations of 8, as shown, herein. 
Merrill further discloses:
further comprising developing a set of models using a machine learning module to predict performance of the borrower based on the business objective determination (see, at least, Merrill: [0039] As a first example, a loan applicant applies for a loan, the first data set is data collected for the loan applicant (e.g., from credit bureaus, third party data providers, applicant-provided data, and the like), the first set of input variable values are values derived from the first data set, and the score indicates likelihood of the loan applicant defaulting on a loan.).
Regarding claim(s) 15,
Merrill, Apps, and Chen teach all the limitations of 8, as shown, herein. 
Merrill further discloses:
wherein the ensemble machine learning model is created by a machine learning model development module (see, at least, Merrill:  [16]: FIG. 12 is a diagram depicting system architecture of an ensembled scorer system; [86]: In some embodiments, the modeling system 110 is a Ensemble modeling system which is built upon one or more of submodels of any type.;  [101]: . In other embodiments, the scoring system is constructed of multiple ensembles of models, a selector determines which model to use based on the input variables according to predetermined rules, and returns the score from the selected ensemble and its submodels.
Claims 12 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 20180322406 A1 to Merrill, D.C. et al) in view of Apps (US 20070094060 A1 to Apps, E. et al.) in further view of Chen (US 20190073586 A1 to Chen; Xianjie et al.) in further view of Griebeler (US 20150051957 A1 to Griebeler; Jeffrey et al.) and in further view of Gebara (US 20190325524 A1 to Gebara; Fadi et al.).
Regarding claim(s) 12 and 20 (the claims have substantially the same limitations),
Merrill, Apps, and Chen teach all the limitations of 8 and 16, respectively, as shown, herein. 
Merrill further discloses:
wherein the business objective determination takes into account a set of features comprising: first payment default recovered (see, at least, Merrill:  [88]: the modeling system 110 is constructed to receive financial data, including, without limitation: credit bureau data, including, credit score, credit utilization history, default history);
Merrill does not expressly disclose the following limitations, which Griebeler however, teaches:
 return on capital (see, at least, Griebeler  [41]: The efficiency value may be an operation efficiency value based on measured values related to the efficiency of an entity (e.g., return on invested capital of the entity or economic value add of the entity), to cost of operation for the entity (e.g., cost of sales, marking costs, or service costs), and to productivity of the entity (e.g., average service time).);
 cost of customer acquisition (see, at least, Griebeler [0077]: In a particular embodiment, the operation efficiency calculation module 336 may calculate an operation efficiency value based on a consideration of factors, such as [...] a measure of operating costs of the entity (e.g., cost of acquisition of a new customer, [...]; [086]:  Cost of acquisition (COA) is an operational [key performance indicator] that may be a measure of costs associated with acquiring a new customer. In a particular embodiment, the COA may be determined by measuring an amount invested to acquire a new customer and dividing the amount invested by a total number of new customers. The amount invested in a new customer may include costs incurred to about the new customer, such as advertising, marketing, sales bonuses, or a combination thereof).);
 cost of maintaining a customer (see, at least, Griebeler: [0077] the operation efficiency calculation module 336 may calculate an operation efficiency value based on a consideration of factors, such as [...] a measure of operating costs of the entity (e.g., [...], a cost of retention per customer, or a cost of handling a call for a customer); [0087]: Cost of retention per customer is an operational [key performance indicator] that may be a measure of costs associated with keeping a customer of an entity. The measure of costs associated with keeping an existing customer may be determined by determining costs associated with customer retention programs (e.g., incentive programs, loyalty programs, product/service markdowns, cancel/save programs) and dividing costs associated with customer retention programs by a total number of customers that were given an offer associated with a retention program);

Merrill does not expressly disclose the following limitations, which Gebara however, teaches:
 customer lifetime value (see, at least, Gebara:   [64]: Different machine-learning models may be used interchangeably to perform a task. Examples of tasks that can be performed at least partially using machine-learning models include various types of scoring;[...]; fraud detection; customer segmentation; [...]; determining customer lifetime value; [0164]: Any prediction computed by the approximate computing engine 1306 provides real-time and accurate to the moment insight into an aspect of one financial portfolio.[...] specific applications for banking and finance include, [...], loan rates, [...], ratings, and/or the like).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of Merrill, Apps, and Chen , which discloses systems and methods of explaining results generated by machine learning models (Merrill  [2]) that predict outcomes, provides a method of achieving "more predictive power" (Merrill [3]) and provides a score indicating likelihood of a loan applicant's .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 20180322406 A1 to Merrill, D.C. et al) in view of Apps (US 20070094060 A1 to Apps, E. et al.) in further view of Chen (US 20190073586 A1 to Chen; Xianjie et al.) in further view of Heaton (J. Heaton, "An empirical analysis of feature engineering for predictive modeling," SoutheastCon 2016, Norfolk, VA, USA, 2016, pp. 1-6).
Regarding claim(s) 14,
Merrill, Apps, and Chen teach all the limitations of 8, as shown, herein. 
Merrill further discloses:
 wherein conducting automated feature engineering comprises generating new features (see, at least, Merrill: (see, at least, Merrill:   [94]:  In some embodiments, a feature generator (e.g., 111b) is constructed to generate the input variables and corresponding values from the processed data provided by the data cleaner (e.g., 111a). ; [28]: "”In some embodiments, the transformation information includes instructions to apply transformations such as variable normalization, scaling, PCA/ICA, missing imputation, derivations of new features (feature engineering), 
Merrill does not expressly disclose the following limitations, which Heaton however, teaches:
and determining which algorithms require feature engineering  (see, at least, HEATON: page 1, 2nd column, last paragraph: “Different machine learning model types have varying degrees of mathematical ability. If the model can learn st column: “some model types perform much better with certain classes of engineered features than other model types.”; page 6, column 1: “The results of this research allow for recommendations to be made for both the types of features to use for a particular machine learning model type, as well as the types of models that will work well with each other in an ensemble.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Merrill, Apps, and Chen, which discloses systems and methods of explaining results generated by machine learning models (Merrill [2]) including results of loan applications (Merrill  [39]) with the technique of Heaton, in order to avoid the “time-consuming tasks” of providing features that are “not necessary” (Heaton abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT M SIGMOND can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694